Citation Nr: 0413340	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, which denied service connection 
for paranoid schizophrenia.

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a videoconference hearing 
at the Fort Harrison RO in December 2003.  


FINDINGS OF FACT

1. The veteran was separated from active service when found 
medically disqualified for retention by reason of paranoid 
schizophrenia.

2. The veteran has not received any mental health treatment 
since leaving active service and shows no signs or symptoms 
of any mental impairment.


CONCLUSION OF LAW

Service connection for paranoid schizophrenia is not 
warranted.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In an April 2002 letter, RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the claimant needed to submit 
and what evidence VA would try to obtain.  See Quartuccio, 
supra. 

The April 2002 letter that was provided to the appellant 
contains the "fourth element."   The letter specifically 
asks the veteran to provide additional medical evidence and 
requests the veteran notify VA if he has no further medical 
evidence.  The letter also asks the veteran to tell VA if 
there is any additional information or evidence that the 
veteran wants VA to try to obtain for him.  See Pelegrini, 
supra.

Moreover, the September 2002 Rating Decision, the January 
2003 SSOC, and the September 2003 SSOC discuss in specificity 
the evidence considered with respect to the veteran's claim 
and the evidence needed to support that claim.  

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made in September 2002 and the VCAA letter to the 
veteran was sent in April 2002.  Accordingly, the timing 
requirement of Pelegrini with respect to 38 U.S.C. § 
5103(a) notice has been met.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

 The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and there are no additional records to obtain.  The 
veteran has been informed of the type of evidence necessary 
to substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  An adjudication of the appeal at this juncture is 
proper.


Factual Background

The veteran was diagnosed with paranoid schizophrenia and 
received an administrative discharge under honorable 
conditions for physical disability resulting from intentional 
misconduct or willful neglect. 

At the time of a July 2002 VA psychiatric examination, the 
diagnosis was paranoid schizophrenia, in remission.  The 
examiner noted the veteran's reported history over a 6-month 
period while on active service of 1-3 joints a night of pot 
and hashish on the weekends only, and up to 24 beer at the 
same time.  The veteran further reported that he had been 
clean and sober for the past 20 years.   

As to whether the veteran's in-service acute paranoid 
schizophrenia was more likely than not due to drug 
involvement, the examiner opined that it was not.  He 
believed that while the veteran's drinking was excessive, his 
marijuana and hashish use was not necessarily excessive.

As to the question as to whether the veteran currently has 
schizophrenia, the examiner went on to say that the veteran 
said he did not and that he had had no schizophrenic symptoms 
or treatment for schizophrenia since he left active service.
 
In August 2003, the veteran was accorded another VA 
examination. No signs or symptoms of psychosis nor any other 
mental impairment were apparent, and it was felt that no 
psychiatric diagnosis was warranted. The examiner commented 
that the veteran's in-service use of marijuana and hashish 
may have contributed to his psychotic break, but this could 
not be stated with any degree of certainty.

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a videoconference hearing 
at the Fort Harrison RO in December 2003.  The veteran denied 
that he had paranoid schizophrenia and testified that he had 
not received any treatment for a schizophrenic condition 
since his discharge from the service. The veteran stated that 
he wanted his discharge diagnosis of paranoid schizophrenia 
changed because of the problems it had caused him with jobs 
since he left the service. 


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service. Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present. Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

Analysis

The service medical records clearly reflect that the veteran 
was diagnosed with and treated for paranoid schizophrenia in 
service and, ultimately, was discharged for that disability.

However, the veteran denies that he has any current symptoms 
or disability related to his in-service episode paranoid 
schizophrenia or that he has received any treatment for 
paranoid schizophrenia since he left active service.   There 
are two VA medical examinations of record: a July 2002 VA 
psychiatric examination with a diagnosis of paranoid 
schizophrenia, in remission; and an August 2003 VA medical 
examination, at which time no psychiatric diagnosis was 
deemed in order.

The law specifically limits entitlement to service connection 
to disease or injury, which results in disability. The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that the term "disability" as used for VA purposes 
refers to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself. Allen v. Brown, 7 Vet. App. 439, 448 (1995).

 A history of paranoid schizophrenia does not cause any 
impairment of earning capacity and is not a disease entity.  
In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted, "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability . . .. In the absence 
of proof of a present disability there can be no valid 
claim."

In summary, the medical evidence demonstrates no current 
diagnosis of paranoid schizophrenia or disability related to 
a past history of paranoid schizophrenia in service. 38 
U.S.C.A. §§ 101(16), 1131; 38 C.F.R. §§ 3.303, 3.304. The 
provisions regarding benefit of the doubt were considered, 
however, they were not applied, as the preponderance of the 
evidence is unfavorable.  38 U.S.C.A. § 5107(b) (West 2002).

The Board notes that the veteran desires to have the 
discharge diagnosis of paranoid schizophrenia changed.  To 
the extent that the veteran disagrees with the 
characterization of his discharge from military service, that 
is a matter for the Department of the Navy - not VA.  See 10 
U.S.C.A. § 1552(a)(1) (West 2002) (The Secretary of a 
military department may correct any of his department's 
military records "to correct an error or remove an 
injustice"); see also Lauginiger v. Brown, 4 Vet. App. 214, 
216 (1993).


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



